Citation Nr: 1034478	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 
1980, and from January 1984 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In June 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge, seated at the RO.  A written transcript has 
been made of the Veteran's testimony and this transcript has been 
associated with the claims folder.  

Within the March 2006 rating decision at issue, the Veteran was 
denied service connection for PTSD.  However, a claim for service 
connection may include any disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes and 
the information the claimant submits or that VA obtains in 
support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  Therefore, as the Veteran has also alleged onset of 
depression during military service, his claim has been 
recharacterized more broadly as entitlement to service connection 
for an acquired psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The question of service connection with regard to PTSD has been 
fully developed and the record is adequate for adjudication 
purposes.  However, as is noted above, the Veteran's claim has 
been recharacterized to include any acquired psychiatric 
disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
Because this aspect of the Veteran's claim has not been 
specifically developed, remand is required for full compliance 
with VA's duty to assist the Veteran in substantiating his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to 38 U.S.C.A. § 5103A(d), a VA medical examination was 
afforded the Veteran in February 2009, resulting in a diagnosis 
of depressive disorder, not otherwise specified.  The examiner 
also stated that review of the Veteran's service treatment 
records indicated "he experienced some depressive symptoms in 
1992"; however, the etiology of those symptoms was not 
established, and further symptoms were not found within the 
service treatment records.  Thus, the examiner concluded she 
could not "determine without resorting to speculation whether or 
not the veteran's depressive disorder is related to his service 
experiences."  Previous examiners and care providers have also 
noted the 1992 symptoms.

The Board observes that because the Veteran was on active 
military service from January 1984 until November 1993, a 
depressive disorder with onset in 1992, regardless of its cause, 
is potentially service-connected, if still currently present.  
See 38 U.S.C.A. § 1110 (West 2002).  Thus, clarification of the 
February 2009 medical opinion is required.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A. VA's duty to assist includes providing a medical 
examination and/or obtaining a medical opinion when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive 
psychiatric examination.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  After 
examining the Veteran and reviewing all 
evidence of record, the examiner should state 
whether a current diagnosis of PTSD or any 
other psychiatric disability is warranted 
and, if so, the examiner should describe the 
evidence within the record upon which the 
diagnosis is based.  For any psychiatric 
disability diagnosed, the examiner should 
state whether such a disorder had its onset 
during any period of active military service 
(most recently, January 1984 to November 
1993), or, in the case of PTSD, as a result 
of a stressor experienced therein.  Any 
medical opinion expressed by the examiner 
should be accompanied by a complete 
rationale. 

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board provides no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

